(Slip Opinion)              OCTOBER TERM, 2008                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 UNITED STATES v. NAVAJO NATION

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE FEDERAL CIRCUIT

    No. 07–1410. Argued February 23, 2009—Decided April 6, 2009
The Navajo Nation has long sought damages under the Indian Tucker
  Act (ITA) for an asserted breach of fiduciary duty by the Secretary of
  the Interior in connection with his failure promptly to approve a roy
  alty rate increase under a coal lease (Lease 8580) the Tribe executed
  in 1964. Six years ago, this Court held that “the Tribe’s claim for
  compensation . . . fails.” United States v. Navajo Nation, 537 U. S.
  488, 493 (Navajo I). The Court explained that in order to invoke the
  ITA and thereby bypass federal sovereign immunity, a tribe “must
  identify a substantive source of law that establishes specific fiduciary
  or other duties, and allege that the Government has failed faithfully
  to perform those duties.” Id., at 506. Holding that such duties were
  not imposed by the Indian Mineral Leasing Act of 1938 (IMLA), by
  the Indian Mineral Development Act of 1982 (IMDA), or by 25
  U. S. C. §399, the Court reversed a judgment for the Tribe and re
  manded. The Court of Federal Claims then dismissed the Tribe’s
  claim, but the Federal Circuit reversed, finding violations of duties
  imposed by the Navajo-Hopi Rehabilitation Act of 1950, 25 U. S. C.
  §§635(a), 638, and the Surface Mining Control and Reclamation Act
  of 1977, 30 U. S. C. §1300(e), as well as common-law duties arising
  from the Government’s “comprehensive control” over tribal coal.
Held: The Tribe’s claim for compensation fails. None of the sources of
 law cited by the Federal Circuit and relied upon by the Tribe provides
 any more sound a basis for its lawsuit than those analyzed in Navajo
 I. Pp. 8–14.
    (a) Navajo I did not definitively terminate the Tribe’s claim. Be
 cause the Court in that case did not analyze statutes other than the
 IMLA, the IMDA, and §399, it is conceivable, albeit unlikely, that an
 other relevant statute might have provided a basis for the suit. How
2                 UNITED STATES v. NAVAJO NATION

                                   Syllabus

    ever, Navajo I’s reasoning—particularly its instruction to “train on
    specific rights-creating or duty-imposing statutory or regulatory pre
    scriptions,” 537 U. S., at 506—left no room for that result based on
    the sources of law relied on below. P. 8.
       (b) Lease 8580 was not issued under §635(a), so the Tribe cannot
    invoke that law as a source of money-mandating duties. Section
    635(a) authorizes leases only for terms of up to 25 years, renewable
    for up to another 25 years. In contrast, the IMLA allows “terms not
    to exceed ten years and as long thereafter as minerals are produced
    in paying quantities.” §396a. Mirroring the latter language, Lease
    8580’s indefinite term strongly suggests that it was negotiated and
    approved under the IMLA. This conclusion is not refuted by §635(a)’s
    saving clause or by testimony that coal leasing was a centerpiece of
    the Rehabilitation Act’s program. Pp. 8–11.
       (c) Also unavailing is the argument that the Secretary violated
    §638’s requirement that he follow the Tribe’s recommendations in
    administering the “program authorized by this subchapter.” The
    word “program” refers back to §631, which directs the Secretary to
    undertake “a program of basic improvements for the conservation
    and development of the [Tribe’s] resources” and lists various projects
    to be included in the program. The statute certainly does not require
    the Secretary to follow recommendations of the Tribe as to royalty
    rates under coal leases executed pursuant to another Act. Pp. 11–12.
       (d) Title 30 U. S. C. §1300(e) is irrelevant. That provision applies
    only “[w]ith respect to leases issued after” the statute was enacted in
    1977. Lease 8580 was issued in 1964; §1300(e) is therefore inappli
    cable. Pp. 12–13.
       (e) The Government’s “comprehensive control” over Indian coal,
    alone, does not create enforceable fiduciary duties. The ITA limits
    cognizable claims to those arising under, inter alia, “the . . . laws . . .
    of the United States,” 28 U. S. C. §1505, and Navajo I reiterated that
    the analysis must begin with “specific rights-creating or duty
    imposing statutory or regulatory prescriptions,” 537 U. S., at 506. If
    a statute or regulation imposes a trust relationship, then common
    law principles are relevant in determining whether damages are
    available for breach of the duty, but the Tribe cannot identify a spe
    cific, applicable, trust-creating statute or regulation that the Gov
    ernment violated, so trust principles do not come into play here.
    Pp. 13–14.
501 F. 3d 1327, reversed and remanded.

   SCALIA, J., delivered the opinion for a unanimous Court. SOUTER, J.,
filed a concurring opinion, in which STEVENS, J., joined.
                        Cite as: 556 U. S. ____ (2009)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 07–1410
                                   _________________


 UNITED STATES, PETITIONER v. NAVAJO NATION
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE FEDERAL CIRCUIT

                                 [April 6, 2009]


   JUSTICE SCALIA delivered the opinion of the Court.
   For over 15 years, the Indian Tribe known as the Navajo
Nation has been pursuing a claim for money damages
against the Federal Government based on an asserted
breach of trust by the Secretary of the Interior in connec
tion with his approval of amendments to a coal lease
executed by the Tribe. The original lease took effect in
1964. The amendments were approved in 1987. The
litigation was initiated in 1993. Six years ago, we held
that “the Tribe’s claim for compensation . . . fails,” United
States v. Navajo Nation, 537 U. S. 488, 493 (2003) (Navajo
I), but after further proceedings on remand the United
States Court of Appeals for the Federal Circuit resusci
tated it. 501 F. 3d 1327 (2007). Today we hold, once
again, that the Tribe’s claim for compensation fails. This
matter should now be regarded as closed.
                   I. Legal Background
   The Federal Government cannot be sued without its
consent. FDIC v. Meyer, 510 U. S. 471, 475 (1994). Lim
ited consent has been granted through a variety of stat
utes, including one colloquially referred to as the Indian
Tucker Act:
2            UNITED STATES v. NAVAJO NATION

                     Opinion of the Court

       “The United States Court of Federal Claims shall
    have jurisdiction of any claim against the United
    States accruing after August 13, 1946, in favor of any
    tribe . . . whenever such claim is one arising under the
    Constitution, laws or treaties of the United States, or
    Executive orders of the President, or is one which oth
    erwise would be cognizable in the Court of Federal
    Claims if the claimant were not an Indian tribe, band
    or group.” 28 U. S. C. §1505.
The last clause refers to the (ordinary) Tucker Act, which
waives immunity with respect to any claim “founded
either upon the Constitution, or any Act of Congress or
any regulation of an executive department, or upon any
express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding
in tort.” §1491(a)(1).
   Neither the Tucker Act nor the Indian Tucker Act cre
ates substantive rights; they are simply jurisdictional
provisions that operate to waive sovereign immunity for
claims premised on other sources of law (e.g., statutes or
contracts). United States v. Testan, 424 U. S. 392, 400
(1976); United States v. Mitchell, 445 U. S. 535, 538 (1980)
(Mitchell I). The other source of law need not explicitly
provide that the right or duty it creates is enforceable
through a suit for damages, but it triggers liability only if
it “ ‘can fairly be interpreted as mandating compensation
by the Federal Government.’ ” Testan, supra, at 400 (quot
ing Eastport S. S. Corp. v. United States, 178 Ct. Cl. 599,
607, 372 F. 2d 1002, 1009 (1967)); see also United States v.
Mitchell, 463 U. S. 206, 218 (1983) (Mitchell II); Navajo I,
537 U. S., at 503.
   As we explained in Navajo I, there are thus two hurdles
that must be cleared before a tribe can invoke jurisdiction
under the Indian Tucker Act. First, the tribe “must iden
tify a substantive source of law that establishes specific
                  Cite as: 556 U. S. ____ (2009)            3

                      Opinion of the Court

fiduciary or other duties, and allege that the Government
has failed faithfully to perform those duties.” Id., at 506.
“If that threshold is passed, the court must then deter
mine whether the relevant source of substantive law ‘can
fairly be interpreted as mandating compensation for dam
ages sustained as a result of a breach of the duties [the
governing law] impose[s].’ ” Ibid. (alteration in original).
At the second stage, principles of trust law might be rele
vant “in drawing the inference that Congress intended
damages to remedy a breach.” United States v. White
Mountain Apache Tribe, 537 U. S. 465, 477 (2003).
               II. History of the Present Case
                         A. The Facts
  A comprehensive recitation of the facts can be found in
Navajo I, supra, at 495–502. By way of executive sum
mary: The Tribe occupies a large Indian reservation in the
American Southwest, on which there are significant coal
deposits. In 1964 the Secretary of the Interior approved a
lease (Lease 8580), executed by the Tribe and the prede
cessor of Peabody Coal Company, allowing the company to
engage in coal mining on a tract of the reservation in
exchange for royalty payments to the Tribe. The term of
the lease was set at “ten (10) years from the date hereof,
and for so long thereafter as the substances produced are
being mined by the Lessee in accordance with its terms, in
paying quantities,” App. 189; it is still in effect today. The
royalty rates were originally set at a maximum of 37.5
cents per ton of coal, but the lease also said that the rates
were “subject to reasonable adjustment by the Secretary of
the Interior” after 20 years and again “at the end of each
successive ten-year period thereafter.” Id., at 194.
  The dispute in this case concerns the Tribe’s attempt to
secure such an adjustment to the royalty rate after the
initial 20-year period elapsed in 1984. At that point, the
Tribe requested that the Secretary exercise his power to
4            UNITED STATES v. NAVAJO NATION

                     Opinion of the Court

increase the royalty rate, and the Director of the Bureau of
Indian Affairs for the Navajo Area issued an opinion letter
imposing a new rate of 20 percent of gross proceeds. Id.,
at 8–9. But Peabody filed an administrative appeal, and
while it was pending the Tribe and the company reached a
negotiated agreement to set a rate of 12.5 percent of gross
proceeds instead. As a result, the Area Director’s decision
was vacated, the administrative appeal was dismissed,
and the Secretary approved the amendments to the lease.
            B. This Litigation through Navajo I
   The Tribe launched the present lawsuit in 1993, claim
ing that the Secretary’s actions in connection with the
approval of the lease amendments constituted a breach of
trust. In particular, the Tribe alleged that the Secretary,
following upon improper ex parte contacts with Peabody,
had delayed action on Peabody’s administrative appeal in
order to pressure the economically desperate Tribe to
return to the bargaining table. This, the complaint
charged, was in violation of the United States’ fiduciary
duty to act in the Indians’ best interests. The Tribe
sought $600 million in damages, invoking the Indian
Tucker Act to bypass sovereign immunity.
   The Court of Federal Claims granted summary judg
ment to the United States, concluding that “the Navajo
Nation has failed to present statutory authority which can
be fairly interpreted as mandating compensation for the
government’s fiduciary wrongs,” Navajo Nation v. United
States, 46 Fed. Cl. 217, 236 (2000), and therefore could not
sue under the Indian Tucker Act. The Federal Circuit
reversed that ruling and held that the Indian Mineral
Leasing Act of 1938 (IMLA), 52 Stat. 347, 25 U. S. C.
§396a et seq., among other statutes, gave the Government
broad control over mineral leasing on Indian lands, thus
creating a fiduciary duty enforceable through suits for
monetary damages. Navajo Nation v. United States, 263
                 Cite as: 556 U. S. ____ (2009)            5

                     Opinion of the Court

F. 3d 1325, 1330–1332 (2001). Finding that the Govern
ment had in fact violated its obligations, the Court of
Appeals reinstated the suit.
  We granted certiorari, United States v. Navajo Nation,
535 U. S. 1111 (2002), and (as described by the author of
the ensuing opinion, concurring in a companion case)
considered “the threshold question” presented by the
Tribe’s attempt to invoke the Indian Tucker Act:
“[W]hether the IMLA and its regulations impose any
concrete substantive obligations, fiduciary or otherwise, on
the Government,” White Mountain, supra, at 480
(GINSBURG, J., concurring). The answer was an unequivo
cal no.
  The relevant provision of the IMLA provided as follows:
    “[U]nallotted lands within any Indian reservation or
    lands owned by any tribe . . . may, with the approval
    of the Secretary of the Interior, be leased for mining
    purposes, by authority of the tribal council or other
    authorized spokesmen for such Indians, for terms not
    to exceed ten years and as long thereafter as minerals
    are produced in paying quantities.” 25 U. S. C. §396a.
Another provision of the IMLA authorized the Secretary to
promulgate regulations governing operations under such
leases, §396d, but during the relevant period the regula
tions applicable to coal leases, beyond setting a minimum
royalty rate of 10 cents per ton, 25 CFR §211.15(c) (1985),
did not limit the Secretary’s approval authority.
   We construed the IMLA in light of its purpose: to “en
hance tribal self-determination by giving Tribes, not the
Government, the lead role in negotiating mining leases
with third parties.” Navajo I, 537 U. S., at 508. Consis
tent with that goal, the IMLA gave the Secretary not a
“comprehensive managerial role,” id., at 507, but only the
power to approve coal leases already negotiated by Tribes.
That authority did not create, expressly or otherwise, a
6            UNITED STATES v. NAVAJO NATION

                     Opinion of the Court

trust duty with respect to coal leasing and so there existed
no enforceable fiduciary obligations that the Tribe could
sue the Government for having neglected. Id., at 507–508.
   We distinguished Mitchell II, which involved a series of
statutes and regulations that gave the Federal Govern
ment “full responsibility to manage Indian resources and
land for the benefit of the Indians.” 463 U. S., at 224.
Title 25 U. S. C. §406(a) permitted Indians to sell timber
with the consent of the Secretary of the Interior, but di
rected the Secretary to base his decisions on “a considera
tion of the needs and best interests of the Indian owner
and his heirs” and enumerated specific factors to guide
that decisionmaking. We understood that statute—in
combination with several other provisions and the appli
cable regulations—to create a fiduciary duty with respect
to Indian timber. Mitchell II, supra, at 219–224. But
neither the IMLA nor its regulations established any
analogous duties or obligations in the coal context. Navajo
I, supra, at 507–508.
   Nor did the other statutes cited by the Tribe—25
U. S. C. §399 and the Indian Mineral Development Act of
1982 (IMDA), 96 Stat. 1938, 25 U. S. C. §2101 et seq.—
help its case. Section 399 “is not part of the IMLA and
[did] not govern Lease 8580,” Navajo I, 537 U. S., at 509;
rather, it granted to the Secretary the power to lease
Indian land on his own say-so. We therefore found it
irrelevant to the question whether “the Secretary’s more
limited approval role under the IMLA” created any en
forceable duties. Ibid. And while the IMDA did set stan
dards to govern the Secretary’s approval of other mining
related agreements, Lease 8580 “falls outside the IMDA’s
domain,” ibid.; that law was accordingly beside the point.
   Having resolved that “we ha[d] no warrant from any
relevant statute or regulation to conclude that [the Secre
tary’s] conduct implicated a duty enforceable in an action
for damages under the Indian Tucker Act,” this Court
                 Cite as: 556 U. S. ____ (2009)            7

                     Opinion of the Court

reversed the Federal Circuit’s judgment in favor of the
Tribe and “remanded for further proceedings consistent
with this opinion.” Id., at 514.
                  C. Proceedings on Remand
   On remand, the Tribe argued that even if its suit could
not be maintained on the basis of the IMLA, the IMDA, or
§399, a “network” of other statutes, treaties, and regula
tions could provide the basis for its claims. The Govern
ment objected that our opinion foreclosed that possibility,
but the Federal Circuit disagreed and remanded for con
sideration of the argument in the first instance. 347 F. 3d
1327 (2003). The Court of Federal Claims, however, per
sisted in its original decision to dismiss the Tribe’s claim,
explaining that nothing in the suggested “network” suc
ceeded in tying “specific laws or regulatory provisions to
the issue at hand,” namely, the Secretary’s approval of
royalty rates in coal leases negotiated by tribes. 68 Fed.
Cl. 805, 811 (2005).
   Once again the Federal Circuit reversed, this time
relying primarily on three statutory provisions—two
sections of the Navajo-Hopi Rehabilitation Act of 1950, 64
Stat. 46, 25 U. S. C. §§635(a), 638; and one section of the
Surface Mining Control and Reclamation Act of 1977, 30
U. S. C. §1300(e)—to allow the Tribe’s claim to proceed.
The Court held that the Government had violated the
specific duties created by those statutes, as well as “com
mon law trust duties of care, candor, and loyalty” that
arise from the comprehensive control over tribal coal that
is exercised by the Government. 501 F. 3d 1327, 1346
(2007).
   Once again we granted the Government’s petition for a
writ of certiorari. 554 U. S. ___ (2008).
8            UNITED STATES v. NAVAJO NATION

                     Opinion of the Court

                        III. Analysis
                    A. Threshold Matter
   The Government points to our categorical concluding
language in Navajo I: “[W]e have no warrant from any
relevant statute or regulation to conclude that [the Secre
tary’s] conduct implicated a duty enforceable in an action
for damages under the Indian Tucker Act,” 537 U. S., at
514. This proves, the Government claims, that this Court
definitively terminated the Tribe’s claim last time around,
so that the lower court’s later resurrection of the suit was
flatly inconsistent with our mandate. But, to be fair, our
opinion (like the Court of Appeals decision we were re
viewing, Navajo Nation, 263 F. 3d, at 1327, 1330–1331)
did not analyze any statutes beyond the IMLA, the IMDA,
and §399. It is thus conceivable, albeit unlikely, that some
other relevant statute, though invoked by the Tribe at the
outset of the litigation, might have gone unmentioned by
the Federal Circuit and unanalyzed by this Court.
   So we cannot say that our mandate completely fore
closed the possibility that such a statute might allow for
the Tribe to succeed on remand. What we can say, how
ever, is that our reasoning in Navajo I—in particular, our
emphasis on the need for courts to “train on specific
rights-creating or duty-imposing statutory or regulatory
prescriptions,” 537 U. S., at 506—left no room for that
result based on the sources of law that the Court of Ap
peals relied upon.
                    B. 25 U. S. C. §635(a)
  The first of the two discussed provisions of the Navajo-
Hopi Rehabilitation Act of 1950—like the IMLA—permits
Indians to lease reservation lands if the Secretary ap
proves of the deal:
      “Any restricted Indian lands owned by the Navajo
    Tribe, members thereof, or associations of such mem
    bers . . . may be leased by the Indian owners, with the
                  Cite as: 556 U. S. ____ (2009)            9

                      Opinion of the Court

    approval of the Secretary of the Interior, for public, re
    ligious, educational, recreational, or business pur
    poses, including the development or utilization of
    natural resources in connection with operations under
    such leases. All leases so granted shall be for a term
    of not to exceed twenty-five years, but may include
    provisions authorizing their renewal for an additional
    term of not to exceed twenty-five years, and shall be
    made under such regulations as may be prescribed by
    the Secretary. . . . Nothing contained in this section
    shall be construed to repeal or affect any authority to
    lease restricted Indian lands conferred by or pursuant
    to any other provision of law.” 25 U. S. C. §635(a).
The Tribe contends that this section renders the Govern
ment liable for any breach of trust in connection with the
approval of leases executed pursuant to the authority it
grants. Whether or not that is so, the provision only even
arguably matters if Lease 8580 was issued under its au
thority.
   In Navajo I we presumed, as did the parties, that the
lease had been issued pursuant to the IMLA. 537 U. S., at
495. But now the Tribe has changed its tune, and con
tends that Lease 8580 was approved under §635(a), not
under the IMLA at all. Brief for Respondent 39. The
Government says otherwise. Section 635(a) permits leas
ing only for “public, religious, educational, recreational, or
business purposes,” and the Government contends that
mining is not embraced by those terms. While leases
under §635(a) may provide for “the development or utiliza
tion of natural resources,” they may do so only “in connec
tion with operations under such leases,” i.e., in connection
with operations for the enumerated purposes. By con
trast, mining leases were permitted and governed by the
IMLA even before the Navajo-Hopi Rehabilitation Act was
enacted in 1950.
10           UNITED STATES v. NAVAJO NATION

                     Opinion of the Court

   We need not decide whether the Government is correct
on that point, or whether mining could ever qualify as a
“business purpose” under the statute, because the Tribe’s
argument suffers from a more fundamental problem.
Section 635(a) authorizes leases only for terms of up to 25
years, renewable for up to another 25 years. In contrast,
the IMLA allows “for terms not to exceed ten years and as
long thereafter as minerals are produced in paying quanti
ties.” 25 U. S. C. §396a. Lease 8580, mirroring the latter
language, sets a term of “ten (10) years from the date
hereof, and for so long thereafter as the substances pro
duced are being mined by the Lessee in accordance with
its terms, in paying quantities.” App. 189. That indefinite
lease term strongly suggests that it was negotiated by the
Tribe and approved by the Secretary under the powers
authorized by the IMLA, not the Rehabilitation Act.
   The Tribe’s only responses to this apparently fatal
defect in its argument are (1) that §635(a) expressly leaves
unaffected “any authority to lease restricted Indian lands
conferred by or pursuant to any other provision of law,”
including the authority to lease for indefinite terms; and
(2) that Stewart Udall, who served as Secretary of the
Interior during the 1960’s, recently testified that “coal
leasing and related development was the centerpiece of
the resources development program” under the Rehabilita
tion Act, id., at 569.
   As to the former: That is precisely the point. Section
635(a) creates a supplemental authority for leasing Indian
land; it does not displace authority granted elsewhere.
But in light of the different conditions attached to the
different grants, it is apparent that a particular lease
must be executed and approved pursuant to a particular
authorization. The saving clause in §635(a) does not allow
the Tribe to mix-and-match, to combine the (allegedly)
duty-creating mechanism of the Rehabilitation Act with
the indefinite lease term of the IMLA. It must be one or
                 Cite as: 556 U. S. ____ (2009)          11

                     Opinion of the Court

the other, and the record persuasively demonstrates that
Lease 8580 is an IMLA lease.
   As to Secretary Udall’s testimony: That is not inconsis
tent with our conclusion. The Interior Department may
have viewed coal leasing as an important part of the pro
gram to rehabilitate the Navajo Tribe but that does not
prove that Lease 8580 was issued pursuant to the supple
mental leasing authority granted by the Rehabilitation
Act, rather than the pre-existing leasing authority of the
IMLA preserved by the Rehabilitation Act. The latter,
perhaps because of its longer lease terms, was evidently
preferable to the Tribe or the coal company or both.
   Because the lease in this case “falls outside” §635(a)’s
“domain,” Navajo I, supra, at 509, the Tribe cannot invoke
it as a source of money-mandating rights or duties.
                    C. 25 U. S. C. §638
  Next, the Tribe points to a second provision in the Na
vajo-Hopi Rehabilitation Act:
       “The Tribal Councils of the Navajo and Hopi Tribes
    and the Indian communities affected shall be kept in
    formed and afforded opportunity to consider from
    their inception plans pertaining to the program au
    thorized by this subchapter. In the administration of
    the program, the Secretary of the Interior shall con
    sider the recommendations of the tribal councils and
    shall follow such recommendations whenever he
    deems them feasible and consistent with the objec
    tives of this subchapter.” 25 U. S. C. §638.
In the Tribe’s view, the Secretary violated this provision
by failing promptly to abide by its wishes to affirm the
Area Director’s order increasing the royalty rate under
Lease 8580 to a full 20 percent of gross proceeds.
  We cannot agree. The “program” twice mentioned in
§638 refers back to the Act’s opening provision, which
12           UNITED STATES v. NAVAJO NATION

                     Opinion of the Court

directs the Secretary to undertake “a program of basic
improvements for the conservation and development of the
resources of the Navajo and Hopi Indians, the more pro
ductive employment of their manpower, and the supplying
of means to be used in their rehabilitation.” §631. The
statute then enumerates various projects to be included in
that program, and authorizes appropriation of funds (in
specific amounts) for each. E.g., “Soil and water conserva
tion and range improvement work, $10,000,000.” §631(1).
   The only listed project even remotely related to this case
is “[s]urveys and studies of timber, coal, mineral, and
other physical and human resources.” §631(3). Of course
a lease is neither a survey nor a study. To read §638 as
imposing a money-mandating duty on the Secretary to
follow recommendations of the Tribe as to royalty rates
under coal leases executed pursuant to another Act, and to
allow for the enforcement of that duty through the Indian
Tucker Act, would simply be too far a stretch.
                  D. 30 U. S. C. §1201 et seq.
  The final statute invoked by the Tribe is the most easily
dispensed with. The Surface Mining Control and Recla
mation Act of 1977 (SMCRA), 91 Stat. 445, 30 U. S. C.
§1201 et seq., is a comprehensive statute that regulates all
surface coal mining operations. See generally §1202;
Hodel v. Virginia Surface Mining & Reclamation Assn.,
Inc., 452 U. S. 264, 268–272 (1981). One section of the
Act, §1300, deals with coal mining specifically on Indian
lands, and the Tribe cites subsection (e): “With respect to
leases issued after [the date of enactment of this Act], the
Secretary shall include and enforce terms and conditions
in addition to those required by subsections (c) and (d) of
this section as may be requested by the Indian tribe in
such leases.”
  According to the Tribe, this provision requires the Sec
retary to enforce whatever terms the Indians request with
                 Cite as: 556 U. S. ____ (2009)          13

                     Opinion of the Court

respect to coal leases. In light of the fact that the refer
enced subsections (c) and (d) refer exclusively to environ
mental protection standards, that interpretation is highly
suspect. In any event, because Lease 8580 was issued in
1964—some 13 years before the date of enactment of the
SMCRA—the provision is categorically inapplicable. The
Federal Circuit concluded otherwise on the theory that the
amendments to the lease were approved after 1977. But
§1300(e) is limited to leases “issued” after that date; and
even the Tribe does not contend that a lease is “issued”
whenever it is amended. The SMCRA is irrelevant here.
    E. Government’s “Comprehensive Control” over Coal
   The Federal Circuit’s opinion also suggested that the
Government’s “comprehensive control” over coal on Indian
land gives rise to fiduciary duties based on common-law
trust principles. It noted that the Government had con
ducted surveys and studies of the Tribe’s coal resources,
501 F. 3d, at 1341; that the Interior Department imposed
various requirements on coal mining operations on Indian
land—regulating, for example, “signs and markers, post
mining use of land, backfilling and grading, waste dis
posal, topsoil handling, protection of hydrologic systems,
revegetation, and steep-slope mining,” id., at 1342; and
that the Government in practice exercised control over the
calculation of coal values and quantities for royalty pur
poses, even though such control was codified by regulation
only after the events at issue here, id., at 1342–1343.
   The Federal Government’s liability cannot be premised
on control alone. The text of the Indian Tucker Act makes
clear that only claims arising under “the Constitution,
laws or treaties of the United States, or Executive orders
of the President” are cognizable (unless the claim could be
brought by a non-Indian plaintiff under the ordinary
Tucker Act). 28 U. S. C. §1505. In Navajo I we reiterated
that the analysis must begin with “specific rights-creating
14           UNITED STATES v. NAVAJO NATION

                     Opinion of the Court

or duty-imposing statutory or regulatory prescriptions.”
537 U. S., at 506. If a plaintiff identifies such a prescrip
tion, and if that prescription bears the hallmarks of a
“conventional fiduciary relationship,” White Mountain, 537
U. S., at 473, then trust principles (including any such
principles premised on “control”) could play a role in “in
ferring that the trust obligation [is] enforceable by dam
ages,” id., at 477. But that must be the second step of the
analysis, not (as the Federal Circuit made it) the starting
point.
   Navajo I determined that the IMLA, which governs the
lease at issue here, does not create even a “ ‘limited trust
relationship’ ” with respect to coal leasing. Navajo I, su
pra, at 508 (quoting Mitchell I, 445 U. S., at 542). Since
the statutes discussed in the preceding subparts, supra, at
8–13, do not apply to the lease at all, they likewise create
no such relationship. Because the Tribe cannot identify a
specific, applicable, trust-creating statute or regulation
that the Government violated, we do not reach the ques
tion whether the trust duty was money mandating. Thus,
neither the Government’s “control” over coal nor common
law trust principles matter.
                        *    *    *
  None of the sources of law cited by the Federal Circuit
and relied upon by the Tribe provides any more sound a
basis for its breach-of-trust lawsuit against the Federal
Government than those we analyzed in Navajo I. This
case is at an end. The judgment of the Court of Appeals is
reversed, and the case is remanded with instructions to
affirm the Court of Federal Claims’ dismissal of the Tribe’s
complaint.
                                           It is so ordered.
                 Cite as: 556 U. S. ____ (2009)            1

                    SOUTER, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 07–1410
                         _________________


 UNITED STATES, PETITIONER v. NAVAJO NATION
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF

           APPEALS FOR THE FEDERAL CIRCUIT

                        [April 6, 2009]


  JUSTICE SOUTER, with whom JUSTICE STEVENS joins,
concurring.
  I am not through regretting that my position in United
States v. Navajo Nation, 537 U. S. 488, 514–521 (2003)
(dissenting opinion), did not carry the day. But it did not,
and I agree that the precedent of that case calls for the
result reached here.